Citation Nr: 0418492	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  98-13 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for kidney disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty service from October 1961 to 
April 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  This case was previously 
before the Board in May 2001, at which time the Board (in 
part) reopened the bilateral knee disability and kidney 
disability issues.    


FINDINGS OF FACT

1.  The veteran's current chronic bilateral knee disability 
was not manifested during his period of active duty service 
or for many years thereafter, nor is any current chronic 
bilateral knee disability otherwise related to such service.  

2.  The veteran does not suffer from current chronic kidney 
disability related to his period of active duty service.  


CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  Kidney disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
bilateral knee and kidney disabilities.  The discussions in 
the rating decision, statement of the case and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a July 2001 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  However, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, regarding the issue of entitlement to 
service connection claims for bilateral knee and kidney 
disabilities, a substantially complete application was 
received in May 1997.  These claims were treated as new and 
material evidence claims as they were initially denied by a 
May 1973 rating decision.  In the October 1997 rating 
decision currently on appeal, the RO determined that new and 
material evidence was not received to reopen the service 
connection claims for bilateral knee and kidney 
disabilities.  In May 2001 the Board determined that new and 
material evidence was received, reopened both claims and 
remanded the claims for further development.  Only after the 
October 1997 rating action was promulgated did the AOJ, in 
July 2001 provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant 
by forcing him or her to overcome an adverse decision, as 
well as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a 
pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide 
a pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a 
matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made 
by the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, at 
421.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because 
an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes 
final that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, April 1973 
and August 2002 VA examinations and March 2003 VA medical 
opinions.  As the record shows that the veteran has been 
afforded VA examinations in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  In May 2003 the 
veteran confirmed he had no further evidence to submit.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claims.

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and calculi of the kidney, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Bilateral knee disability

The veteran's lower extremities were clinically evaluated as 
normal at the time of entrance examination in October 1961.  
Service medical records indicate that in November 1961 the 
veteran complained of knee pain.  In December 1962, the 
veteran was treated for a contusion of the left knee.  The 
examiner noted that the veteran stated that he must have 
injured his knee while sleep walking.  There was a large 
bruise on his left knee.  A December 1962 radiographic report 
of the left knee showed no pathology.  A November 1964 
separation examination and accompanying medical history 
report noted that the veteran had bilateral swelling of knees 
from standing long hours associated with cramps in legs.  The 
veteran's lower extremities were clinically evaluated as 
normal at that time.

During an April 1973 VA examination, the veteran said he had 
bilateral swelling and pain in his knees due to long periods 
of standing in security work.  The examination revealed that 
the veteran had no instability, swelling, crepitus of either 
knee.  He had full range of motion of the knees.  The 
examiner noted that a knee disability by history was not 
found.  A radiographic report indicated the knees were 
negative.

Private medical records from June 1988 to May 1999 indicate 
that the veteran complained of pain in his knees.  An October 
1998 record referred to an x-ray that showed his knees were 
normal.  The veteran in his February 2001 hearing testified 
that he had pain in his knees, especially his left knee.  He 
attributed his pain to possible bursitis.  The veteran in an 
Adult Disability Report, Form SSA 3368-BK, stated he had torn 
ligament in knees of long duration.  

During an August 2002 VA orthopedic examination, the veteran 
complained of continuous pain in his knees that he claimed 
dates back to injuries during service.  He said he has 
greater pain in his left knee then in his right knee and that 
the knees do not swell as they did in the past.  He claimed 
that they do give way, particularly when he is walking down 
stairs and that he occasionally falls.  The examination 
showed that the veteran's knees were grossly normal.  The 
knees had no swelling or redness.  The veteran reported very 
minimal discomfort on pressure over the joint spaces 
bilaterally.  He had full range of motion of the knees, 
although he complained of discomfort with the final 10 
degrees of flexion bilaterally and extension on the left 
only.  There was no abnormality to varus or valgus stress.  
No drawer sign or McMurray sign could be elicited.  The 
radiology report indicated no acute bony process, very mild 
degenerative changes bilaterally.  There was no significant 
compartmental narrowing noted bilaterally.  There was old 
Osgood-Schlatter disease of the right knee.  Bilateral soft 
tissues were negative. The diagnosis was retropatellar pain 
syndrome with old Osgood-Schlatter's disease by x-ray with 
degenerative joint disease.   

The same VA examiner who conducted the August 2002 
examination again reviewed the claims file in March 2003.  
The examiner stated he felt the veteran's problems with his 
knees in service were caused by the Osgood-Schlatter's 
disease which in most people develops at an early age, 
usually around puberty, and in the veteran's case was not 
related to service.  The examiner further asserted that the 
veteran's contusion of the knee in service would not have a 
causative effect.  The doctor opined that the veteran's 
current knee problems are more likely related to arthritis 
which is consistent with his age and is not related to any 
problems in service.  

Based on the above evidence, the Board is compelled to 
conclude that the veteran's current bilateral knee disability 
is not related to his active duty service.  Although service 
medical records document knee complaints on several 
occasions, it appears that such symptoms were acute in 
nature, either due to a knee contusion or due to Osgood-
Schlatter's disease which has since resolved.  The Board 
believes it significant that the veteran's lower extremities 
were clinically evaluated as normal at the time of discharge 
examination despite the fact that the examiners were aware of 
the veteran's self-reported history of swelling of the knees.  
Moreover, no chronic knee disability was found to be present 
at the time of VA examination in 1973.  Finally, in a March 
2003 report a VA examiner, who had the benefit of reviewing 
the claims file and examining the veteran, clearly was of the 
opinion that the veteran's current knee disorders are more 
likely related to arthritis consistent with the veteran's age 
and not related to service.  In sum, the preponderance of the 
competent evidence is against a finding that current 
bilateral knee disability is related to the veteran's period 
of active duty service. 

Kidney disability

Service medical records do not indicate that the veteran was 
treated for a kidney disability.  A November 1963 note shows 
that the veteran was treated for abdominal cramps.  The 
November 1964 separation examination and accompanying report 
of medical history noted that the veteran had frequent 
urination that was never treated.  The separation examination 
did not note any kidney disorders.  The veteran's genito-
urinary system was clinically evaluated as normal.

During an April 1973 VA examination, the veteran complained 
of frequent urination which he claimed began in service when 
he started excessively drinking coffee.  The examiner 
reported no kidney disability.  A private medical record 
dated August 1994 indicated that the veteran had discomfort 
around the kidney area, but that there was improvement.  The 
veteran testified at his February 2001 hearing that his 
addiction to coffee began in the military which has caused 
his kidney disability.  He stated he has had many urinary 
tract and kidney infections in the past; however, he could 
not recall if he was treated for a kidney or urinary 
infection during service.  

During an August 2002 VA genitourinary examination, the 
veteran said that he had problems with frequent urination.  
He reported he has had five to six bladder infections during 
his life.  The examination showed that the veteran's abdomen 
was soft with no evidence of organomegaly, mass or 
tenderness.  The diagnosis was mild benign prostatic 
hypertrophy and no evidence of urinary tract dysfunction.  
The examiner opined that the veteran's benign prostatic 
hypertrophy is more likely than not a recent development.  

After reviewing the evidence of record, it is not clear that 
there has been a medical diagnosis of current kidney 
disability.  However, assuming for the sake of argument that 
the veteran does suffer from current kidney disability, there 
is no persuasive evidence suggesting a link to service.  
Although the veteran reported frequent or painful urination 
during service, no kidney disability was diagnosed.  In fact, 
his genito-urinary system was clinically evaluated as normal 
at the time of discharge examination although the veteran 
reported that he had had frequent or painful urination.  
Further, an April 1973 VA examination did not reveal any 
kidney disability.  VA examination in August 2002 did not 
result in a diagnosis of any kidney disability.  Although 
benign prostatic hypertrophy was diagnosed, the examiner 
indicated that this was more likely than not a recent 
development.  In sum, the preponderance of the evidence is 
against a finding that any current kidney disability is 
related to the veteran's active duty service. 

Conclusion

The Board acknowledges the veteran's contentions set forth in 
his statements and testimony.  However, the matters presented 
deal with medical causation and the Board therefore must look 
to the medical evidence.  With regard to each issue, medical 
examiners have been unable to link any current knee or kidney 
disability to the veteran's active duty service.  It appears 
to be the clear opinion of medical personnel that neither the 
veteran's current bilateral knee disability nor any current 
kidney disability are related to any complaints or clinical 
findings during service.  The Board believes these medical 
opinions to be persuasive and supported by the overall 
evidence.  The Board is unable to find that there is a state 
of relative equipoise between the positive evidence and the 
negative evidence to allow for a favorable determination as 
to either issue.  38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



